Citation Nr: 0812514	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  03-31 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for depression, to include 
on a secondary basis due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran had active duty for training from January to May 
24, 1973, and had active service from May 25, 1973 to August 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in April 2003, a statement of the case 
was issued in August 2003, and a substantive appeal was 
received in September 2003.  The veteran testified at a Board 
hearing at the RO in March 2005.

In April 2006, this matter was remanded by the Board for 
further development.  In that decision, the Board noted that 
a November 1991 Board decision denied entitlement to service 
connection for latent-type schizophrenia; a July 1983 Board 
decision denied entitlement to service connection for a 
psychiatric disorder; and, an April 1985 Board decision 
denied entitlement to service connection for an acquired 
psychiatric disorder.  Thus, although the Board had made 
three previous determinations denying entitlement to service 
connection for psychiatric disability, the current claim for 
depression was not considered a claim to reopen.  The 
veteran's November 2002 claim for compensation was filed 
pursuant to a secondary theory of entitlement.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  This was also acknowledged by 
the veteran's representative in a November 2007 statement.

In the November 2007 informal hearing presentation, the 
veteran's representative noted that in the December 2006 VA 
psychiatric evaluation diagnosed schizophrenia and attributed 
it to service.  As noted above, this claim has been denied 
previously.  The November 2007 statement from the veteran's 
representative establishes a reasonably-raised claim to 
reopen the previously-denied claim of entitlement to service 
connection for schizophrenia.  As this claim has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

In March 2008, the veteran's representative filed a motion 
for good cause to accept additional evidence beyond the 90-
day period allowed.  The evidence the veteran was submitting 
was already in the claims file, and therefore the motion is 
unnecessary.  The additional evidence was considered in 
connection with this decision.
FINDING OF FACT

The weight of the medical evidence is against a showing that 
the veteran has depression that is due to an injury or other 
event or incident of the veteran's period of active service, 
or due to a service-connected disability. 


CONCLUSION OF LAW

The veteran does not have depression that is due to disease 
or injury that was incurred in or aggravated by active 
service, or due to a service-connected disability.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a)  (2007).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, explains VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in February 2003, and May and October 
2006, the veteran was furnished notice of the type of 
evidence needed in order to substantiate his claim, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded, as well as the 
type of evidence VA would assist him in obtaining.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran was also 
generally informed that he should send to VA evidence in his 
possession that pertains to the claim, and advised of the 
basic law and regulations governing the claim, the cumulative 
information and evidence previously provided to VA (or 
obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claim.  In addition, 
the RO provided the veteran and his representative with 
adequate notice of the evidence, which was not of record, 
that was necessary to substantiate the veteran's claim, and 
also specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service medical treatment records, a VA examination, the 
veteran's testimony before the Board, and statements 
submitted by the veteran and his representative in support of 
his claim.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as psychoses, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.   Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

After a careful review of the lay and medical evidence, the 
Board concludes that the weight of the evidence is against 
the veteran's claim.  

In this case, the medical evidence consists of private and VA 
treatment records, as well as a December 2006 VA examination.  

Here, the Board notes that the veteran was noted in service 
to have acute depressive reaction and passive aggressive 
personality.  He was discharged from the military due his 
personality disorder.  

In support of his claim, the veteran submitted a medical 
opinion from his treating VA Clinical Psychologist, Dr. 
Julian Libet dated in November 2002.  In this report Dr. 
Libet opined that the veteran has suffered several medical, 
aggravating conditions, including chronic low back pain, knee 
arthralgia, metatarsalgia, and GI reflux disorder, which he 
indicated induced chronic depressive and anxiety symptoms. 
The diagnosis rendered was adjustment disorder with mixed 
anxiety and depressed mood.  The veteran's claims file also 
contains other reports from this physician dated in September 
and November 1982, and June 1995 that diagnosed 
schizoaffective disorder with borderline personality and 
passive-aggressive personality features.    

Other post-service records indicate that the veteran has been 
treated for schizophrenia, acute stress reaction not 
otherwise specified, passive resistant, passive-aggressive 
and paranoid traits, PTSD, and adjustment disorder with mixed 
emotional features.  The veteran's treating physician also 
indicated that the veteran's struggle to secure a reasonable 
disability determination had induced chronic depressive and 
anxiety symptoms.

In order to determine whether the veteran suffers from 
depression that is due to his service or his service-
connected disabilities, the veteran was afforded a VA 
examination dated in December 2006.  The veteran's extensive 
medical history was noted in the record.  After examining the 
veteran and his medical history, the veteran was diagnosed 
with schizophrenia, chronic, paranoid type.  The examiner 
stated the following, in part:

The patient presents with a long history 
of psychiatric disturbance and a variety 
of diagnoses, there are several 
indications that he has presented for 
treatment for psychotic spectrum 
disorders.  At other times, some of this 
was associated with personality disorder. 
Currently, he is demonstrating evidence 
in both thought process and thought 
content.  Today he is clearly showing 
psychosis.  His profile is most 
consistent with schizophrenia, paranoid 
type.

No diagnosis of depression was entered.

Based on the foregoing, service connection for depression 
must be denied.  In this regard, the Board notes that the 
veteran was indicated in service to have acute depressive 
reaction.  No chronic condition was indicated at that time.  
Over the years, the veteran has been diagnosed with several 
psychiatric disorders, including adjustment disorder with 
mixed anxiety and depressed mood, diagnosed schizoaffective 
disorder with borderline personality and passive-aggressive 
personality features, schizophrenia, acute stress reaction 
not otherwise specified, passive resistant, passive-
aggressive and paranoid traits, PTSD, and adjustment disorder 
with mixed emotional features.  No full diagnosis of 
depression is indicated by the record.  Finally, the December 
2006 VA examiner, that examined the veteran and his claims 
file in connection with the claim, diagnosed the veteran with 
schizophrenia, chronic, paranoid type.  No diagnosis of 
depression was indicated.

Based on the foregoing, the Board finds that the evidence is 
against a finding that the veteran has depression that is the 
result of his active service or a service-connected 
disability.  And without a current diagnosis, a claim for 
entitlement to service connection for such condition cannot 
be sustained.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In reaching this determination, the Board does not 
wish in any way to diminish the veteran's service.  The 
Board, however, is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound on 
these matters by the medical evidence of record.  See Jones 
v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. 
Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).


ORDER

Service connection for depression, to include as secondary to 
service-connected disabilities, is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


